SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

137
CA 12-01114
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, WHALEN, AND MARTOCHE, JJ.


LLORD BYRON BROOKS, III, FRANK FLAY,
RICHARD S. LAING, JR. AND FRANK WICKINS,
PLAINTIFFS-APPELLANTS-RESPONDENTS,

                     V                            MEMORANDUM AND ORDER

AXA ADVISORS, LLC AND RICHARD JEFFREY JEROME,
DEFENDANTS-RESPONDENTS-APPELLANTS.
(APPEAL NO. 1.)


THE PEARL LAW FIRM, P.A., PITTSFORD (JASON J. KANE OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS-RESPONDENTS.

WINGET, SPADAFORA & SCHWARTZBERG, LLP, NEW YORK CITY (STEVEN E. MELLON
OF COUNSEL), AND HODGSON RUSS LLP, BUFFALO, FOR
DEFENDANTS-RESPONDENTS-APPELLANTS.


     Appeal and cross appeal from an order of the Supreme Court, Erie
County (Patrick H. NeMoyer, J.), dated September 1, 2011. The order
granted in part the motion of defendants to dismiss the complaint.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Brooks v AXA Advisors, LLC ([appeal No. 2]
___ AD3d ___ [Mar. 15, 2013]).




Entered:   March 15, 2013                       Frances E. Cafarell
                                                Clerk of the Court